Citation Nr: 1113948	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board notes that recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons and based upon a review of the Veteran's examination and treatment records, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.  After having considered the matter, and for reasons expressed below, the Board finds that the claim on appeal must be remanded for further development.

Reasons for remand

As to the pending claim, the Board notes that there is medical evidence of current diagnosis as well as evidence of potential in-service disease or injury.  

Specifically, VA and private treatment records show that the Veteran is currently diagnosed with bipolar disorder.  See, e.g., the VA treatment record dated January 2009.  The Board further notes that treatment records also document diagnoses of anxiety and major depressive disorder.  See the private treatment records dated December 2005 and July 2005.  

Concerning in-service disease or injury, the Veteran asserts that the death of his infant son from meningitis in 1986 caused him to develop psychiatric symptomatology during his active duty service.  See, e.g., the November 2010 Board hearing transcript.  A review of the Veteran's service treatment records show that in May 1987, the Veteran was treated for complaints of feeling "tense, nervous, and tired most of the time."  The "recent death of his infant son" was noted as a stressor.  A separate May 1987 service treatment record indicated that the Veteran was "[a]nxious, nervous, perception of increased pressure chest, he feels is not appropriate, sleepy or tired all time."  An April 1989 service treatment record documents that the Veteran was referred to social work services "for domestic violence.  Wife feels he has alcohol problems.  He admits this may have been true in the past, but not now.  No drinking for 4 months.  Please evaluate."  The Board notes that the Veteran's assertions are additionally corroborated by the lay testimony of his spouse.  See the November 2010 Board hearing transcript.

The Veteran submitted a medical opinion from Dr. E.L.H. dated November 2010 in support of his psychiatric disability claim.  In his November 2010 letter, Dr. E.L.H. opined that the Veteran "suffered the loss of a two month son while stationed in Germany.  The incident more than likely contributed to the development of his Bipolar Disorder.  [The Veteran] reported seeking mental health treatment after the death of his son."

The November 2010 statement of Dr. E.L.H. provides little or no rationale for the conclusion expressed.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  There is no other competent medical opinion of record the addresses the issue of medical nexus.

Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

The evidence of record indicates that the Veteran currently receives Social Security disability benefits.  The Board recognizes that certain SSA decisional documents as well as some medical records pertaining to the disability decision have been associated with the claims folder.  However, in order to ensure full compliance with the duty to assist, the Board finds that the Veteran's complete SSA records should be requested as such may shed light on the nature and origin of the Veteran's claimed disability.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits]. 

Additionally, the Veteran testified that he received treatment for psychological symptomatology dating from 1990 to 2005.  It is unclear from his testimony whether that treatment took place at a VA medical center or through private treatment providers.  See the November 2010 Board hearing transcript, pgs. 9-14.  The earliest VA treatment records contained in the claims folder date from 2008.  Accordingly, the VBA should contact the Veteran and request that he provide specific information concerning whether he received VA treatment prior to 2008 and, if so, VBA should attempt to locate the Veteran's complete VA treatment records as such records may be pertinent to the Veteran's current claim.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from 1990 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  Any notice from SSA that these records are not available should be noted in the Veteran's claims file.

3. The Veteran should subsequently be afforded a VA examination to determine the etiology of his currently diagnosed psychological disability(ies).  The examiner should indicate, with supporting rationale, whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disability is attributable to his period of active military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


